
	

115 SRES 544 ATS: Celebrating June 11, 2018, as the 20th anniversary of the establishment of the United States Coral Reef Task Force.
U.S. Senate
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 544
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2018
			Ms. Hirono (for herself, Mr. Rubio, Mr. Nelson, Mr. Whitehouse, Mr. Markey, and Mr. Merkley) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating June 11, 2018, as the 20th anniversary of the establishment of the United States Coral
			 Reef Task Force.
	
	
 Whereas 2018 marks the 20th anniversary of the establishment of the United States Coral Reef Task Force;
 Whereas the United States Coral Reef Task Force— (1)was established under Executive Order 13089 (63 Fed. Reg. 32701; relating to coral reef protection) on June 11, 1998, to preserve and protect the biodiversity, health, heritage, and social and economic value of U.S. coral reef ecosystems and the marine environment;
 (2)is composed of 12 Federal agencies, 7 States and territories of the United States, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau; and
 (3)helps build partnerships, develop strategies, and provide support to carry out on-the-ground actions to conserve coral reefs;
 Whereas more than 50 percent of all species in federally managed fisheries depend on coral reefs at some stage during their life cycles;
 Whereas healthy coral reef ecosystems are havens for biological diversity and abundance, providing important habitats, spawning areas, and nursery grounds for fish, crustaceans, algae, and other species;
 Whereas, in November 2016, the International Coral Reef Initiative— (1)declared 2018 as the International Year of the Reef for the third time; and
 (2)encouraged— (A)strengthening awareness globally about the value of, and threats to, coral reefs and associated ecosystems;
 (B)promoting partnerships between governments, the private sector, academia, and civil society on the management of coral reefs;
 (C)identifying and implementing effective management strategies for conservation, increased resiliency, and sustainable use of coral reefs and associated ecosystems; and
 (D)promoting and sharing information on best practices relating to sustainable coral reef management strategies;
 Whereas coral reefs— (1)directly benefit the economy of the United States by supporting coastal tourism, fisheries, biomedicine development, and traditional and cultural uses; and
 (2)provide an indirect economic benefit in the form of shoreline protection from high seas and severe storm surge from hurricanes and tsunamis;
 Whereas coral reefs face ongoing threats from changing ocean conditions, nutrient pollution from coastal runoff, invasive species, recurring disease outbreaks and bleaching events, and poor coastal resource management;
 Whereas approximately 1/3 of the coral reefs in the world are degraded, and another 1/3 of coral reefs are at risk of further degradation in the next few decades without effective management and restoration; and
 Whereas the conservation and restoration of healthy, fully functioning coral reefs helps to sustain resilient coasts and vibrant economies by providing food, promoting cultural values, supporting livelihoods, and protecting human health and safety and coastal properties: Now, therefore, be it
		
	
 That the Senate celebrates June 11, 2018, as the 20th anniversary of the establishment of the United States Coral Reef Task Force in order to—
 (1)highlight the importance of the coral reefs of the United States; (2)acknowledge the important research and management accomplishments of the United States Coral Reef Task Force; and
 (3)encourage a continued focus on efforts to protect and restore coral reef ecosystems of the United States.
			
